Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-19-2002

Prince v. LBS Dev Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3394




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Prince v. LBS Dev Co" (2002). 2002 Decisions. Paper 419.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/419


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                      NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                          No:   01-3394

                        MICHELLE PRINCE;
                 THOMAS M. PRINCE, a minor, by
      and through his parent and guardian Michelle Prince

                                 v.

           LBS DEVELOPMENT COMPANY; PATRICK STAMBAUGH


                                  Michelle Prince,
                                              Appellant


                          No:   01-3513

                        MICHELLE PRINCE;
                 THOMAS M. PRINCE, a minor, by
                   and through his parent and
                    guardian Michelle Prince

                                 v.

                    LBS DEVELOPMENT COMPANY;
                       PATRICK STAMBAUGH


                          Michelle Prince,
                                     Appellant


        On Appeal from the United States District Court
            for the Middle District of Pennsylvania
                   D.C. Civil No. 99-cv-01287
                District Judge: Hon. Yvette Kane
        Submitted Pursuant to Third Circuit LAR 34.1(a)
                         July 15, 2002
          Before: McKee, Weis and Duhe, Circuit Judges
                     (Filed: July 19, 2002)

                      OPINION OF THE COURT

McKEE, Circuit Judge.
     Michelle and Thomas Prince appeal the district court’s grant of summary
judgment in favor of defendants on the plaintiffs’ claim for race and gender
discrimination under the Fair Housing Act. We will affirm.
     Inasmuch as we write only for the parties, we will not set forth the factual
background of this litigation. We have reviewed the Memorandum and Order filed by
the district court on August 9, 2001 explaining the court’s reasons for granting
defendants’ motion for summary judgment against the plaintiffs. In that Memorandum,
the court cogently and thoroughly explained why plaintiffs’ claims were dismissed. We
agree with the court’s reasoning and will affirm substantially for the reasons set forth by
the court in the thoughtful Memorandum and Order of August 9, 2001.
TO THE CLERK:
Please file the foregoing opinion.
                         By the court,
                         /s/Theodore A. McKee
                              Circuit Judg